TAYLOR, Presiding Judge.
The appellant, Willie Edd Wilson, appeals the summary denial of his petition for post-conviction relief filed pursuant to Rule 32, Ala.R.Crim.P.
The state has filed a motion in this court requesting that we remand this case so that the trial court may issue a written order stating the reasons for dismissing the appellant’s petition.
This cause is remanded to the Circuit Court for Barbour County for proceedings not inconsistent with this opinion. Due return should be filed with this court not more than 42 days from the date of this opinion.
REMANDED WITH INSTRUCTIONS. 
All the Judges concur.